 

 

Case 1:16-cv-08648-LTS-DCF Document 66 Filed 10/10/18 Page 1 of 4

Louis Tafuto
314 Route 94 South #86
Warwick, NY 10990
845-988~9524

October 9, 2018

United States Southern District Court

Chambers of Judge Laura Taylor Swain
U.S. Courthouse ‘.;:;’ y
500 Pearl Street :" `f_ m
New York, NY 10007 § " *1"‘“'

 

Re: Tafuto v. Trump oa-
16 CV 8648-LTS~DCF
Reinstatement Application of Federal Rules of Civil Procedure 59(e), to amend the
Court's ruling (docket entry no. 64)

Judge Swain,

l am writing to the court to for the purpose of a reinstatement of the FRCP 59(e) lvlotion to
Amend filed on September 16, 2018 in accordance with the direction of the Courts Order Dated
September 20, 2018. This correspondence is to inform the court that l have meet the
requirements of the Courts individual Ru|es of Practice A.Z.b. At the court’s request, l am also
able to provide supporting documents in the form of:

¢ letters of correspondence by both Plaintiff and Defendant pursuant to A.Z.b.
0 Email Communications regarding conferencing of issues.

While the Federal Rules of Civil Procedure and the Pro Se Office provided little direction on how
to proceed with this reinstatement issue, l have re-resubmitted the original motion papers with
the appropriate certification for the purposes of reinstatement Please provide clarification if
any further court requirements have been omitted.

l also feel compelled to address the circumstances surrounding the A.Z.b. omission in the initial
filing. Below is a timeline of the events:

0 August 22, 2018: l received the Courts Order date August 20, 3018 in the mai|. l do not
have access to Pacer. After a careful review of the Courts Rule 12b decision dismissing
the case, l believed a FRCP Rule 59(e) was appropriate to clear up an omission of a
recent Supreme Court ruling regarding issues of standing in vote dilution cases.

Tafuto v. Trump letter to Court 10/5/ 18
Page 1 of 4

 

Case 1:16-cv-08648-LI_S-DCF Document 66 Filed 10/10/18 Page 2 of 4

v September 12, 2018: l completed drafting my motion papers (which originally included a
Paragraph A.Z.b. Certification) for the purposes of submitting to the court for filing a
FRCP Rule 59(e).

v September 13, 2018: As per the Court’s recommendation in its order dated July 7, 2018,
l then consulted with New York Legal Assistance Group located in Room LL22 of the
Thurgood ivlarshall United States Courthouse, 40 Centre Street, New York, NY 10007 for
the purposes of having the Rule 59(e) l\/lotion draft reviewed before reaching out the
defendants' attorney or submitting the motion to the court.

0 iV|y main request was for N¥LAG to review my documents and make certain
procedurally nothing was out of order, or missing. lt was my intension to
correspond with defendants’ attorney after my consultation with NYLAG
pursuant to Paragraph A.2.b,

0 During my September 13, 2018 consultation, NYLAG had provided me with 3
pieces of instruction.

i. After a review of my motion papers, everything seemed in order
procedurally.

ll. NYLAG did not have available attorneys with the expertise to review the
legal issues argued in the motion (vote dilution) and | should go to the
Brennen Center for Justice for that type of consultation (they provided
me with a phone contact and the address).

lll. An attorney volunteer1 at NYLAG in charge of mediation and settlement
advised me (in the presence of my wife) against including the Paragraph
A,Z.b. certification. Both my wife and l had a substantial discussion about
this issue with the NYLAG volunteer attorney, who appeared to review
the rules carefully The NVLAG attorney provided 2 reasons for the
position which l will attempt to summarize below:

i. Since the case was closed due to the dismissal, there were
technically no adversaries and therefore no need to consult
defendants' attorney to make this motion.

ii. Since the Rule 59(e) was a request made to the court regarding
the court’s decision, defendants had no control over the
resolution and a consultation, by the nature of the request, would
not be anything but fruitless.

¢ September 14, 2018: l reached out to the Brennen Center vis phone call and left 2
messages, neither were returned. l waited the whole day to hear back from them.

 

1 l can provide this name if necessary.

Tafuto v. Trump letter to Court 10/5/ 18
Page 2 of 4

,____._._.-_-`,_.______

| l

Case 1:16-cv-08648-LTS-DCF `
Document 66 Fl|ed 10/10/18 Page 3 of 4

September 16, 2018 (Sunday): just before midnight, l filed the FRCP 59(e) i\/iotion. ln the
end, l chose to follow the recommendation of the NYLAG experts regarding the
Paragraph A.Z.b. Certification.

September 17, 2018 (i\/ionday): i sent a copy of the FRCP 59(e) motion to defendants’
attorneys via email.

September 20, 2018: The Court signed an order terminating the FRCP 59(e) motion due
to the omission of the Paragraph A.2.b. Certification.

September 22, 2018 (Saturday): i received the Court’s order via mail. l do not have
access to PACER.

September 24, 2018 (i\/ionday): i reached out to NYLAG to inform the NYLAG volunteer
attorney of your ruling regarding the certification issue. The attorney was not in. i left a
message and requested a return call from them as soon as possibie. l have not heard

/ from NYLAG or the volunteer attorney since. NVLAG has many other Pro Se defendants

they are responding to on a first come first serve basis other then me.

September 24, 2018 (Monday) i also sent a A.2.b. communication and requested an
opportunity with defendants’ attorney to conference on the FRCP 59(e) Motion
pursuant to the Court’s Order.

September 26, 2018 (Wednesday): defendants’ attorney advised me that they would
need until Friday, 0ctober 5, 2018 to submit their position and more time to schedule a
conference 1

October 2, 2018: Defendants' attorney and l conferenced to see if we could move up the
timeline for conferencing their position expected to be submitted on Friday,
Defendant's attorney graciously agreed to submit their position to me on Thursday,
October 4, 2018 and we could discuss shortly thereafter rather than bringing the delay
into next week.

October 4, 2018: Defendants' attorney provided written response to their position on
the FRCP 59(e) i\/lotion and indicated they would be able to conference on Monday,
October 8, 2018.

October 8, 2018 (4pm): Defendants' attorney and l conferenced regarding the motion
and were unable to resolve the matter.

Tafuto v. Trump letter to Court 10/5/18
Page 3 of 4

 

Case 1:16-cv-08648-L_TS-DCF Document 66 Filed 10/10/18 Page 4 of 4

Having completed the process according to the Court’s |ndividual Rules of Practice A.2.b. and
providing this letter (and attached correspondence) as certification of the process, i now move
for the original FRCP Niotion be reinstated for your consideration.

While l understand i should have reached out to the defendants regardless and be on the safe
side of the Court’s individual Rules, i wanted the court to know this was a misstep under the
circumstances. And that i have done everything possible to resolve the issue as soon as
possible.

 

cc: Patrick i\/iacPartland, Esq.

Tafuto v. Trump letter to Court 10/5/ 18
Page 4 of 4

